Citation Nr: 1815546	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  13-25 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable rating for residuals of traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel 


INTRODUCTION

The Veteran served on active duty from June 2002 to June 2005 and received a Purple Heart for combat related injuries in Iraq. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned in an August 2017 hearing.  A hearing transcript was associated with the claims file and reviewed. 


FINDING OF FACT

The weight of the competent evidence shows that the Veteran's residuals of TBI that are not already being evaluated separately under the criteria for service connected psychiatric disorders and for tinnitus include subjective complaints of headaches, dizziness and balance issues, sensitivity to lights and sound and some rare visual complaints of double vision and blurriness.  


CONCLUSION OF LAW

Throughout the rating period on appeal, the criteria for a 10 percent rating, but not higher, for TBI have been met.  38 U.S.C.S. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code (DC) 8045.






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1 (2017).  Ratings are established by comparison to a specific Diagnostic Code (DC) in the Rating Schedule.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes. 

Under Diagnostic Code 8045, which provides disability rating for residuals of TBI, there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation. 38 C.F.R. § 4.124a, DC 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Id. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive. Id.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. Id.  In a given individual, symptoms may fluctuate in severity from day to day. Id.  Adjudicators are to rate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction. Id. Adjudicators are to rate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. Id. However, they are to separately rate any residual with a distinct diagnosis that may be rated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. Id.

Adjudicators are to rate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder. Id.  When there is no diagnosis of a mental disorder, they are to evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." Id. 

Additionally, adjudicators are to rate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. Id. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI. Id. For residuals not listed here that are reported on an examination, adjudicators are to rate under the most appropriate diagnostic code. Id. Adjudicators are to rate each condition separately, as long as the same signs and symptoms are not used to support more than one rating, and combine under 38 C.F.R. § 4.25 the ratings for each separately rated condition.  The rating assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the rating for a single condition for purposes of combining with other disability ratings. Id. 

The "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table contains ten important facets of TBI related to cognitive impairment and subjective symptoms. Id.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a fifth level, the highest impairment level, labeled "total." Id.  However, not every facet has every level of severity. Id.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. Id.  Adjudicators are to assign a 100 percent schedular rating if "total" is the level of evaluation for one or more facets. Id.  If no facet is rated as "total," adjudicators are to assign the overall percentage rating based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. Id.

Factual Background 

The Veteran contends that he is entitled to an initial compensable evaluation for residuals of TBI.  He is service-connected for a residual of tinnitus stemming from the TBI, with an initial 10 percent rating assigned.  The service treatment records show that he was hospitalized in November 2004 following an IED explosion that resulted in burns and shrapnel wounds to his face, with episodes of confusion and hallucinations during his hospitalization for this incident.  See 56 pg. STRs at 51-52.  He is also service connected for a posttraumatic stress disorder (PTSD) with major depressive disorder, social phobia, cognitive disorder NOS and alcohol abuse.  also with an initial 70 percent rating.  These ratings are in effect for the entire appellate period for the TBI claim beginning on March 15, 2011 the date of his original claim (a temeporary total rating applies for PTSD from June 18, 2015 to September 1, 2015).  

Evidence pertinent to this claim includes volumes of VA treatment records documenting a lengthy history of treatment mostly for psychiatric and other behavioral health issues (including due to his service connected PTSD and TBI) dating back years prior to the current appeal period and continuing through 2017.  The records for the current appeal period beginning March 15, 2011 are noted to show treatment for multiple psychiatric disorders including a severe PTSD, with the records from 2011 showing that the Veteran participated in outpatient mental health treatment, punctuated by repeated hospitalizations from May through June 2011 and in September 2011 for multiple suicide attempts via overdosing on prescription medications taken with alcohol.  They also showed the Veteran struggling with issues of anxiety-particular social anxiety, avoidant behaviors, cutting himself, and alcohol usage throughout 2011.  The 2011 records also document that the Veteran graduated college and attended law school but withdrew from law school in August 2011 and moved back home with his father in September 2011.  The records also document some mild cognitive difficulties such as mild memory, some latency issues with speech and some physiological manifestations of slow motor movements or shaking noted at times, worsening at times to where they were described as Parkinsonian.  See 688 pg. CAPRI at pg. 8, 14, 39, 49, 142, 182, 284, 309, 326, 416, 424.  See also 1807 pg. CAPRI at pg. 1467, 1485, 1493-1495, 1536-1539, 1709, 1726, 1758, 1761.  

The mental health treatment records from 2012 through 2014 continue to address issues of anxiety and social isolation, where he was noted to mostly avoid leaving his house except to shop for groceries or occasionally attend chess matches, as he participated in chess as an activity.  The records also addressed avoidant behaviors such as avoiding checking his mail.  The records also disclosed some cognitive issues of memory and also issues with concentration and attention span.  Anxiety continued to be a major issue and he was noted to have been hospitalized in April 2013 for worsening anxiety symptoms.  The records also showed issues with marijuana use, with excessive use of the substance believed to have contributed to his anxiety symptoms requiring hospitalization in April 2012.  The records also showed that he participated in TBI group in 2012 and also participated in various TBI studies during his course of treatment from 2012 through 2014.  The treatment records dated in August 2014 clarified that tremors he was experiencing were side effects from medication.  See 1807 pg. docs at pgs. 702, 728-754, 779-783, 920, 1002, 1022-1024, 1239, 1120-1125.

The Veteran underwent residential treatment for PTSD symptoms from June through July of 2015, graduating the program in August 2015.  The treatment over this time-period, both residential and outpatient, continued to focus on PTSD and anxiety symptoms with ongoing behaviors of social isolation and avoidance of going outside the house, checking the mail or answering the phone.  He also was noted to have issues with ongoing excessive marijuana use.  Cognitively, he still had issues with concentration and attention.  Most recently, treatment records in May 2017 described the Veteran as having stopped attending classes due to his struggle with and anxiety over new reading material.  Although, at the same time he was awaiting a response from a recent application to a graduate program.  See 1807 pg. records at pgs. 5-9, 119-120, 141-151, 161-164, 181-186, 211-212, 218, 220, 232-236, 273-279, 295-304, 313, 320, 322, 325, 677-685.
Generally, throughout the course of mental health treatment from 2011 to 2017, the Veteran's mental status examinations showed him to be fully oriented, generally satisfactory with grooming and hygiene (except during brief periods of decompensation), with at least fair insight and judgment and with grossly intact cognition.  His primary issues were generally shown to be anxiety and hypervigilance shown throughout the records.  Id.  

Among the volumes of treatment records primarily for the aforementioned mental health issues, several records and reports over the years addressed TBI symptoms.  Additionally his TBI was deemed to repeatedly put him at risk for self-harm due to TBI and impulsivity.  See 1807 pg. CAPRI at 742, 801, 1027.  Among them March 2011 records addressed psychiatric symptoms of anxiety and PTSD but also noted odd tingling sensations in his arms, with a history of IED blast although he was unsure if his medications were causing his problems.  He was also noted to have severe stuttering which worsened with increased anxiety.  Other records from March 2011 described his speech as halting.  See 1807 pg. CAPRI at pg. 1758 & 1761.  

An April 2011 neuropsychiatric note described a history of TBI, with current mental health and cognitive symptoms present.  The Veteran had significant difficulty concentrating over the last 3-4 months and was easily frustrated with difficulty thinking through problems, using strategy in game playing and keeping track of things.  He reported slowed processing speed beginning after the TBI which he said affected him in undergraduate classes.  It took him longer to complete tasks than in high school and he avoided college classes with timed tests, doing best in philosophy classes with open-ended essays he could rewrite.  He reported entering law school in 2009 with classes being difficult and he was in the bottom of his class.  He denied other cognitive problems and the rest of the record primarily dealt with his psychiatric issues and he was referred for evaluation of cognitive function due to a history of mild TBI.  See 688 pg. CAPRI at 324.  

A June 2011 neuropsychiatric note also reported the same history and complaints regarding his TBI as done in April 2011.  He also had mental health symptoms of PTSD, social anxiety, depression and a possible psychosis.  He was administered a battery of tests after which he was determined to have an estimated high average level of pre-morbid intellectual function, with several areas of strengths and weaknesses noted.  Weaknesses included measures on verbal and nonverbal learning and memory, processing speed, semantic fluency and problem solving.  With memory he had difficulty acquiring and retaining information both verbally and non-verbally.  He had no benefit from repetition or information presented in a structured format.  He also had decreased processing speed which may affect initial learning but could not account for his lack of benefit from repetition or retention difficulty.  His strengths included his vocabulary knowledge, general fund of knowledge, working memory and nonverbal abstract reasoning.  The etiology of his current cognitive difficulties were deemed likely multifactorial.  He was noted to have sustained the TBI in 2004 with subsequent changes in processing speed.  It was possible that he was experiencing mild lingering cognitive difficulties due to TBI.  However, any deficits related to his injury would be mild if present.  He was noted to have completed a Bachelor's degree and his cognitive symptoms reportedly worsened over the last 3-4 months which was not consistent with TBI cognitive changes.  Rather his psychiatric symptoms were found to be likely to contribute to current cognitive issues.  Id. at 142.

While in an inpatient hospital stay in September 2011 for strange psychiatric behavior and a recent suicide attempt, the Veteran was noted to be very slow to respond to questions, with slow motor movements and he required prompting to see basic mistakes and was unable to complete tasks.  Cognitive testing screen of 40 was surprising in light of his recent law school attendance.  In addition to difficulties with short term memory and focus, he had unusual movements such as shrugging frequently, stammering when speaking and shivering occasionally.  TBI was given as an Axis III diagnosis while multiple Axis I psychiatric diagnoses of major depressive disorder (MDD), PTSD, alcohol abuse and social anxiety were given.  See 1807 pg. document at 1595, 1634, 1642, 1646, 1653, 1709, 1726.

A Brain MRI conducted in September 2011 showed as follows:  1. Right temporooccipital focal encephalomalacia, consistent with stated history of traumatic brain injury. 2. Susceptibility artifact centered in right postauricular subcutaneous tissue, which may represent metallic foreign body.  Recommend clinical correlation. 3. Diffusely hypointense bone marrow on T1-weighted imaging, which is nonspecific, but may be normal at this age. Recommend correlation with serum lab values."  See 1807 pg. doc at pg. 282.  

Records addressing psychiatric issues were significant for complaints of sensations of electric shock over his body in October 2011, and in November 2011 he was seen to have symptoms described in November 2011 as "Parkinsonian" with slow, narrow based gait, minimal arm swing, no spontaneous movements, masked face with no facial expressions but with normal tone.  The mental health provider in November 2011 advised that the problems experienced by the Veteran were primarily psychiatric in nature rather than due to TBI.  Findings supporting this opinion included the fact that he did extremely well in college and law school following his TBI and had a precipitous decline in law school.  Thus his condition was deemed as psychiatric with a possible complicating TBI.  Id. at 1467, 1485, 1493, 1494, 1495.  

In March 2012 the Veteran was seen in PM&R for complaints of ongoing problems with memory, concentration, dizziness, balance, visual changes, tinnitus and sleep issues.  He was assessed with a history of moderate TBI and appeared to have a cognitive disorder NOS secondary to moderate TBI.  Id. at 1282.  He underwent comprehensive evaluations for TBI later in March 2012.  He had activity limitations in organization, attention and memory.  He had restriction in social roles.  He had tinnitus but denied vision problems.  His educational history was noted as well as his withdrawal from law school for mental health issues.  

Mental status examination revealed a flat affect, monotone voice without speech difficulty noted.  He underwent a battery of cognitive testing.  Following this testing he was able to maintain his attention in complex activities and attend simultaneously to multiple demands with rare minimal cues.  He had mild difficulty or took longer than a reasonable amount of time to attend to multiple tasks and stimuli.  His memory level was able to recall or use external aids and memory strategies for complex information and planning complex future events most of the time.  He occasionally needed visual cues when he had a breakdown in use of recall or memory aids.  These breakdowns may occasionally interfere with function in vocational, avocational and social activities for problem solving.  He demonstrated functional solving skills in routine daily activities and rarely needed minimal cuing or assistance to recognize problems, identify various solutions and carry out steps to complete simple problem solving.  

The March 2012 TBI examination confirmed that the Veteran was independent in activities of daily living but had difficulty motivating himself to complete self-care.  He bathed every other day and was able to shop and do laundry, and cooked using a microwave.  He sometimes missed appointments despite setting phone alarms.  He reported balance difficulties but no falls.  Objective examination revealed his upper and lower extremities within normal limits.  He had 5/5 full strength in his left upper and lower extremities but had slightly decreased strength of 4+/5 of the right upper and lower extremities.  His sensation was intact to light touch in his bilateral upper and lower extremities.  Balance testing revealed negative Romberg with his feet together but moderate difficulty tandem walking.  Cranial nerves II-XII were intact but with decreased smooth pursuit.  His reflexes were 2 throughout except for bilateral quads which were 3.  His sensation was intact.  The impression for mobility and motor recommended possible low dose Baclofen for mild increased tone if his tone became bothersome.  Id. pg. 1300-1313.  A summary of recommendations per the TBI/polytrauma rehabilitation plan of care recommended occupational and physical therapy for balance issues.  He declined Baclofen for increased tone in his arms and legs.  A VISOR evaluation was recommended for visual changes and continued mental health changes for mental health issues were advised.  He was provided information on support groups for TBI and was deemed to meet the criteria for a moderate to severe TBI.  Id. pg. 1284-1293.

The Veteran underwent a June 2012 optometric evaluation for symptoms that included photosensitivity and reduced peripheral vision status post TBI.  His history included blurry vision at near and distance with a history of glasses.  He had intermittent double vision relieved by looking away from the task of reading or watching TV.  Other eye complaints included dry, itchy eyes, watery eyes, and sensitivity to light with onset in 2005.  He also reported headaches with onset in 2004-2005 that were frontal and varied in severity and occurred 3-5 times a week, which were triggered by stress.  He indicated that he could read for about 30 minutes before needing to take a 10 minute break due to his eyes feeling tired.  Also assessed was a bilateral astigmatism.  The examination of the eyes revealed his corrected vision was 20/20 bilaterally.  Visual field testing was done using Central 40 point screening, and revealed two non-adjacent edge defects of the right eye and two points missed SN but did not disclose any ratable findings.  The rest of the eye examination was generally unremarkable.  Following examination, he was assessed with bilateral dry eye, non-specific visual field deficits bilaterally, photosensitivity with history of TBI and extensive mental health treatment, including PTSD.  Id. at 1206-1216.

The Veteran underwent another neuropsychiatric consultation in October 2012 for a chief complaint of anxiety.  His history of various neuropsychiatric diagnoses was noted and review of his chart suggested some important misunderstandings regarding the nature and severity of the veteran's TBI, which seemingly resulted in some erroneous diagnoses and/or formulation regarding the nature and etiology of the veteran's ongoing neuropsychiatric difficulties.  His history of injury was reviewed per findings from the earlier neuropsychological evaluation conducted in June of 2011 as were findings from neuroimaging revealing significant areas of encephalomalacia involving the right temporal lobe.  

The October 2012 evaluator determined from the available evidence that the Veteran had sustained a TBI that should be considered moderate for all purposes, and represents the sort of injury wherein persistent symptoms are not uncommon.  Neuropsychological tests were said to identify areas of intact cognitive functioning and relative strengths, as well as areas of impaired functioning, including processing speed, consistent with the Veterans self-described experience of slowed thinking/thought processes subsequent to his TBI.  He also described frequently experiencing debilitating anxiety, and seemed to describe a sequence wherein anxiety further compromises his cognitive abilities such that he is no longer able to capitalize upon relative strengths when in states of anxiety.  The neuropsychological examination also addressed questions of possible psychotic illness and opined that the Veteran appeared to have intense social anxiety with a diffuse paranoid flavor to it and that his brain injury and implicated neuroanatomy may in part explain what some providers have experienced as negative symptoms of schizophrenia.

The records also reveal difficulty with sleep, problems falling asleep and problems staying asleep, as well as PTSD symptoms including repeated disturbing memories/thought/images; feeling very upset when reminded of the incident; physical reactions from reminders of his stressful military experience; avoidance; difficulty concentrating; and feeling jumpy or easily startled.  Also noted was some social phobia/anxiety that reportedly existed back in high school, but apparently had worsened after his injury in the military.  Additionally his history was significant for a number of suicide attempts and psychiatric hospitalizations, as well as nonlethal self-directed violence in the form of cutting on himself with a utility knife.  He reported no such behavior for the past 3 months. 

Neurobehavioral status examination revealed him to be grossly neurologically intact.  He appeared objectively anxious, particularly at the start of the session, but was able to relax somewhat as rapport was established.  He was casually dressed in street clothing and was adequately groomed.  Speech was soft but clear, and somewhat monotonous.  Thought processes were coherent and adequately organized.  Thought content was notable for prominent themes of anxiety and social anxiety, but otherwise not compelling for delusional content.  He denied any recent thoughts of suicide or of otherwise injuring himself.  He presented as future-oriented, discussing plans for things to calm down.  He also presented as engaged in treatment process.  He denied depression but reported constant anxiety.  There was a flatness to the Veteran's presentation, though in light of his brain injury and the implicated anatomy, and his demonstrated ability to engage and joke some, this evaluator believed he may be demonstrating more of a dysprosody, meaning impairments in the affective components of functional communication.  He presented as somewhat slow in thought processing, and seemed to get flustered in association with anxiety.  On a clock drawing task he performed well, but scored below expectations on the Frontal Assessment Battery.  These tests were completed towards the end of the session, and there did not appear to be significant anxious intrusions at that time.  However the Veteran scored several standard deviations below the mean.  

The October 2012 neurosurgical examination gave an impression of the Veteran with a history of moderate TBI, as well as significant difficulties involving depression and anxiety.  It was stressed again that this is not a mild TBI by any definition and is the sort of injury that is not uncommonly associated with persisting neuropsychiatric sequela.  The sequela can span cognition, behavior, and emotion.  The evaluator stated that it seems likely that at least a portion of the veteran's emotional difficulties are related to his TBI and there also appears to be some cognitive deficits relating to the injury.  The Veteran appeared to have some strong baseline cognitive abilities going in to the injury, and continued to have many areas of relative strength to capitalize upon.  However, dysphoric emotions seemed to episodically compromise his ability to capitalize upon his areas of relative strength.  His anxiety was said to be the most distressing and disabling area of neuropsychiatric illness presently.  

The October 2012 evaluator suspected that the anxiety represented a combination of PTSD and TBI, superimposed upon some baseline social anxiety.  Presently, the veteran was not taking his full prescribed dose of Prozac and agreed to begin doing so.  The Veteran currently denied feelings of depression.  He reported that he is not taking his Wellbutrin, and so that prescription has been discontinued.  As for cognition, there appeared to be an element of cognitive impairment which was deemed not unrelated to his emotional status, and the Veteran stated  that anxiety likely exacerbate his cognitive difficulties, precluding the ability to deploy intact cognitive resources.  See 1807 pg. CAPRI from at pg. 1129-1134.  

The psychiatric treatment records are noted to include complaints of cognitive slowing and concerns about his ability to cognitively process instructions or information due to TBI, as noted in January 2013.  Also in March 2013 he had issues with episodes of forgetfulness and disorganized thoughts when he reported running out of food due to forgetting to shop or keeping his apartment clean.  He also forgot to attend mental health appointments in April 2013.  Other records dated in April 2013 suggest that the Veteran's TBI symptoms are most likely exacerbated by anxiety as well as by cannabis use.  His forgetfulness due to TBI was noted to make it possibly inappropriate to prescribe him Lithium.  In May 2013 he was noted to have arrived late to his appointment due to taking a wrong turn.  During this time he was noted to have used a strong type of marijuana.  Id at 920, 951, 1011, 1022-1024.  

In August 2013 the Veteran underwent another battery of cognitive testing which yielded the following impressions.  Neuropsychological reevaluation of this Veteran with 17 years of formal education (Bachelor's in Philosophy, 1.5 years of law school) was considered a generally valid reflection of his current cognitive functioning and was compared to the exam conducted in 2011.  His overall intellectual functioning showed superior verbal comprehension skills (Vocabulary/General fund of information), average perceptual reasoning and working memory skills, and impaired processing speed, deemed generally consistent with the exam conducted two years ago.  Review of additional neuropsychological data showed deficits in aspects of sustained attention, processing speed, motor coordination (left greater than right), and learning and memory (particularly for discrete bits of information).  His learning and memory profile was suggestive of poor initial encoding of information, with a flat learning curve, though he was generally able to remember the information initially encoded.  

Compared to the 2011 examination, there were some areas of improvement (aspects of learning and memory, novel problem solving, category fluency, speeded number switching) though his performance, overall, was generally consistent with these prior results.  There was a decline in visual scanning, single trial learning of a word list, and, possibly, mental arithmetic.  His visuospatial skills, language skills, and many aspects of executive functioning were intact.  Mood and personality testing was reflective of chronic levels of emotional distress characterized by feelings of depression, anxiety, poor self-esteem, and sensitivity to criticism.  He was deemed likely to have tangential thought processes, inappropriate affect, feel alienated from people, and be generally distrustful of others.  He was also likely to have difficulties with concentration, mental confusion, and difficulties fulfilling duties and responsibilities. 

The August 2013 cognitive test report noted the history of TBI in October 2004, which was classified in an October 2012 neuropsychiatry consult report with a history consistent with a moderate TBI.  It noted the Veteran's reports of some cognitive difficulties (slower processing) following his injury, although he was able to complete a Bachelor's degree program and enroll in law school in May 2009.  However he was noted to have withdrawn from law school after he had academic troubles followed by a suicide attempt in February 2011.   He indicated that he was more successful in untimed environments, preferring to "write papers at my leisure" due to slowed processing speed.  He described pre-military anxiety, and reported that he first sought psychotherapy in 2006 because he "didn't like being around a bunch of people."  He reported that he obtained a medical marijuana card in January 2013 and has increased his use of marijuana to a 1/2 gram daily.  More recently, he reported that he experienced "a short manic episode" when he was up for 30 hours without feeling tired.  He was hospitalized again in April 2013.  He denied current psychotic symptoms, though his interpersonal presentation was awkward, anxious, and notable for long response latencies.  Diagnoses over the past several years have included PTSD, schizoaffective disorder, schizophrenia, social phobia, major depressive disorder, and psychosis NOS.

The Veteran's presentation reflected ongoing cognitive deficits, particularly in the areas of processing speed and learning and memory.  He had to read and re-read information and used notes in order to remember.  He had been in four car accidents since his discharge from the military in 2005, which he attributed in part to "slower reflexes."  He described more difficulties remembering appointments.  The etiology was likely multifactorial and includes his history of moderate TBI and ongoing/worsening of emotional symptoms over time.  It was possible that his use of marijuana is also negatively impacting his current cognition although he indicated not using 24 hours before testing.  Additionally, several of his prescription medications were found to potentially have a negative impact on cognition.  He was currently treated for social anxiety and other mood conditions, which are a large contributor to his current functional difficulties.  He denied hallucinations or other frank psychotic symptoms during the current exam.  Schizotypal personality disorder could be considered.  He had excellent verbal skills, which boded well for his success in higher education, though current cognitive deficits are a likely barrier to success.  See 1807 pg. CAPRI from pg. 861-864.  

Other psychiatric treatment records through 2017 reference TBI issues.  A June 2014 record concluded that the Veteran likely suffers from cognitive deficits from TBI especially in processing speed, learning and memory, as well as anxiety related to social phobia and PTSD but with no evidence of psychotic disorder.  Id pg. 779-783.  An April 2016 record noted complaints of trouble concentrating on things like reading a newspaper and he was noted to speak very slowly and was noticeably fidgety or restless.  Id. pg. 273-279.  

In addition to the ongoing treatment for psychiatric issues and difficulties related to TBI, the record discloses multiple C&P examinations to address the TBI claim, as follows.  

In October 2011 the Veteran underwent VA examinations addressing the psychiatric and neurological residuals of his TBI.  He reported that in addition to the October 2004 IED explosion that resulted in hospitalization with burns and a shoulder injury as well as the TBI, that he also was in close proximity to an RPG strike after which he felt dazed for approximately 10 minutes, but did not receive medical treatment and was returned to duty.  He experienced mortars going overhead on a regular basis while stationed in Iraq.   His subsequent treatment for the TBI in service was noted, as was his post service psychiatric and substance abuse history leading up to this examination.  His social and educational history prior to this examination was also recited, as he was noted to have successfully completed college and attended a year and a half of law school before dropping out.  He cited a loss of interest and difficulties concentrating in law school as the reasons for withdrawing.  Presently he was noted to live with his father and mostly watched TV or surfed the internet, mostly staying home except to grocery shop.  He used to enjoy reading but currently had difficulties concentrating.  He was not working, with his last employment having been at a library position in 2010.  He denied difficulties working but did indicate that he sometimes had difficulty with recall for work tasks.  

The Veteran underwent a mental status evaluation and was administered a series of testing with mental status findings showing the Veteran to be fully oriented and cooperative with adequate insight and judgment and intact gross motor functioning.  He was noted to have a blunted range of affect with slow and monotone speech.  Test results were positive for all the criteria for PTSD.  He also had depressive symptoms as well as hypervigilance and random shaking in his upper extremities.  He denied manic symptoms, panic attacks or hallucinations.  He was noted to have multiple suicide attempts (approximately 7) in the past seven months but denied current plan or ideation.  

Cognitively, there were difficulties focusing on tasks and difficulties with recall for recent conversations, along with forgetfulness for the placement of common objects.  This Veteran had noted processing speed difficulties and problems with somatic fluency as found on his previous neuropsychological testing.  He reported constant ringing in his ears.  As a result of scores obtained during neuropsychological testing, this Veteran appeared to have difficulties with language, attention, delayed memory and concentration.  He appeared to have a cognitive disorder, not otherwise specified, secondary to mild traumatic brain injury incurred in military service.  His symptoms have remained consistent.  For VA purposes this Veteran was able to manage any VA funds he may receive.  He also was found able to be employed from a psychiatric standpoint.

The Veteran was assessed as apparently having severe symptoms of posttraumatic stress disorder, major depressive disorder, social phobia, alcohol abuse, and cognitive disorder not otherwise specified.  The DSM-IV Axis I Diagnoses were as follows:  

1. PTSD as likely as not related to fear of hostile military or terrorist activity.

2. Major depressive disorder as likely as not secondary to posttraumatic stress disorder diagnoses. 

3. Social phobia as likely as not secondary to posttraumatic stress disorder diagnoses. 

4. Alcohol abuse as likely as not secondary to posttraumatic stress disorder and major depressive disorder diagnoses. 

5. Cognitive disorder not otherwise specified as likely as not secondary to mild traumatic brain injury incurred during service.

The symptoms of PTSD, depression, social phobia, alcohol abuse, and cognitive impairment signs and symptoms result in deficiencies in most of the following areas: Work, school, family relations, judgment, thinking and mood. The Veteran experienced depressed mood, lack of interest in activities, hypersomnia, intrusive thoughts, avoidance of crowds, detachment from others and cognitive difficulties. He required continuous medication to address his mental health issues.

In the discussion and summary of his psychiatric symptoms, the Veteran was noted to be able to maintain activities of daily living including personal hygiene, but had 7 suicide attempts in the last 7 months.  There have not been remissions of symptoms during the past year and his symptoms appear to be continuous.  He did appear to have problems with alcohol abuse but does not have problems with drug abuse.  He was currently in treatment and is taking medication for mental health symptoms.  Thought processes and communication were impaired.  The Veteran appeared to have cognitive disorder secondary to mild traumatic brain injury.  Social functioning was impaired as this Veteran had no friends and avoided crowds. Employment was not currently impacted as he was unemployed, but it would likely be impacted by his mental health issues.  

A TBI statement described the injury as having occurred on 10/28/2004 with unknown amount of time of loss of consciousness.  Regarding TBI related problems, he described some cognitive problems in concentration and executive problems with judgment, decision making and organization as related to traumatic brain injury issues.  There were no symptoms currently that are affecting the Veteran's employment or ADLs as related to traumatic brain injury issues.

On clinical interview of subjective estimations of cognitive function, memory, attention, concentration and executive functions, the score was deemed to be 2.  There was objective evidence on testing of mild impairment of memory, attention, concentration or executive functions resulting in mild functional impairment as related to TBI issues.  Judgement is deemed to be 0, normal as related to TBI issues. Social interaction is deemed to be 0.  Social interaction is routinely appropriate as related TBI issues.  Orientation was deemed to be 0, always oriented to person, time, place and situation as related to TBI issues.  Visual spatial orientation is deemed to be 0, normal, as related to TBI issues.

Neurobehavioral effects of TBI (e.g. irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability) was scored at to be 1.  This represented one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction or both but do not preclude them as related to traumatic brain injury issues.

Further examination in October 2011 addressed the residuals of the Veteran's TBI in more detail.  Along with the diagnosed TBI he was diagnosed with cognitive disorder NOS.  His TBI history was again briefly discussed with more than 3 blasts said to be severe enough to cause injury or knock him down.  He was noted to have residuals of problems with attention, language, delayed memory and concentration.   However his treatment plan did not include taking continuous medication specifically for TBI. 

Assessment of cognitive impairment and other TBI residuals via 10 facets of TBI cognitive impairment and subjective symptoms was as follows.  

1.  Memory, attention, concentration, executive functions was classified as having objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  This was summarized as difficulties with focus on tasks, recall for recent conversations, misplacement of common objects, semantic fluency and processing speed.  

2.  Judgment was normal.  

3.  Social interaction was routinely appropriate.

4.  Orientation was always oriented to person, place time and situation.  

5.  For motor activity assessment the examiner referred to the neurological examination. 

6.  Visual spatial orientation was normal.  

7.  For assessment of subjective symptoms the examiner referred to the neurological examination.

8.  For neurobehavioral effects, he had one or more that did not interfere with workplace or social interaction.  The neurobehavioral effects were classified as difficulties forming relationships with others.                  

9 & 10. (Communication and Consciousness)  For assessment of communication and consciousness the examiner referred to the neurological examination.                   

Regarding residuals, there was a mental disorder attributable to his TBI, specifically difficulties with attention, delayed memory, semantic fluency and recall.  He was stable with his residuals of TBI.  Results of diagnostic testing taken in October 2011 in conjunction with the examination were noted to be in the medical record.  The TBI was said not to result in impact on his ability to work.  See 52 pg. VAX received 1/7/12 at pgs. 1-19.  Of note the neurological examination referred to by this examiner would be completed in January 2012.  

Further VA examination for his PTSD was completed in November 2011, with findings that the PTSD caused clinically significant distress or impairment in social, occupational or other important areas of functioning due symptoms that included depressed mood; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood and inability to establish and maintain effective relationships.  The PTSD examiner noted the Axis I diagnoses including PTSD, Major Depressive Disorder, Social Phobia, Cognitive Disorder NOS and alcohol abuse along with the Axis III diagnoses including TBI.  

Regarding differentiation of symptoms from the various diagnosed psychiatric disorders including PTSD, the examiner found that it was not possible to differentiate what symptoms are attributable to each diagnosis.  Further regarding the diagnosed TBI, the examiner was unable to differentiate what symptoms are attributable to the TBI versus the other psychiatric diagnoses.  Specifically the examiner admitting being unable to clinically distinguish how much each disorder may result in the exact magnitude of symptoms.  The veteran's diagnoses have overlapping symptoms.  From a psychiatric perspective there is insufficient medical knowledge to apportion symptoms into separate contributions.  Impairment is currently based on the sum of the veteran's active psychiatric conditions.  Likewise, and for the same reason, although the Veteran was found to have occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, the examiner could not differentiate what portion of the indicated level of occupational and social impairment is attributable to each diagnosis.  See 52 pg. VAX received 1/7/12 at pgs. 19-28.  

A February 2012 addendum to the October 2011 VA examination addressed the Veteran's functional impairment, with activities limited from his PTSD, major depressive disorder, social phobia, alcohol abuse, and cognitive disorder, NOS.
The examiner gave an opinion that the Veteran retains the cognitive, behavioral and emotional capabilities to do simple work tasks in a loosely supervised work environment.  He would benefit from work that does not involve working closely with others or with the public due to his social phobia and resultant avoidance of being around others.  He was noted to have held employment in the past and denied any significant impact on his prior work performance secondary to mental health related issues.  See VAX received 1/26/12.  

The report of a January 2012 VA examination (entry date April 17, 2012) was a limited evaluation for TBI with residual neurological issues.   The Veteran was noted to have been examined in October 2011.  The examiner did not have his claims file available for review but his electronic medical records were reviewed.  The Veteran's history of in-service TBI was reviewed as was his post service educational history culminating in his requiring a leave of absence from law school due to psychological and psychiatric issues due to PTSD.  Currently, the Veteran was living with his father because of ongoing psychological and psychiatric issues.  He was not working, nor was he able to go to school as he was trying to cope with his mental health problems and planned to return to law school once his psychiatric symptoms were under control.  Currently, he could attend to his own activities of daily living in an independent fashion without assistance and without problem.  

A TBI history was obtained from the Veteran, who reported two TBIs with the first one said to have occurred in May 2004 when a RPG hit his vehicle that he was standing about 10 feet away from, without loss of consciousness but was dazed and disoriented.  He felt as if his head was in a fishbowl and noted sensations of hearing loss and experienced symptoms of tinnitus at the same time. The most profound features lasted approximately 3 minutes while the residual features of tinnitus and impaired hearing persisted for approximately 2 hours before reverting back to their premorbid state.  He also experienced a sense of time distortion which persisted for approximately 2-3 minutes before returning to a normal sequence of movement and action.  He had no complaints of headache nor did he experience difficulty with his overall sense of equilibrium.  He denied any difficulty with lights or sound sensitivity following that explosion.  He had some problems with processing of information which lasted approximately 2-3 hours before returning to his premorbid normal state of thinking.  Nevertheless, he was still able to do his job and drive the Humvee following the RPG explosion and take orders. 

The 2nd TBI that occurred took place in October 2004 when an IED exploded  
approximately 30 feet from his Humvee.  He indicated that the next thing that he recalled was waking up 5 days later in the hospital in San Antonio, Texas.  He states that he seemed to begin to reorient and started to recall and recollect things 10 days later.  During that time, he had hallucinations of scary things which were somewhat fantasy-like in nature.  During the lED explosion, he had his helmet knocked off and hit the back of his head.  In any event, after staying in the hospital at San Antonio, Texas, for approximately 10 days, he was sent home to his parents' house where he convalesced for approximately 1 month.  During those 4 weeks, he experienced some problems with panic attacks and when that occurred, he went to the local emergency room.  He denied difficulty with post-traumatic headaches and had no difficulty with ED.  He described some problems with ringing in his ears and difficulty with memory which seemed to be improving.  He had some minor problems with word finding but that was not truly significant.  

Overall, despite issues with anxiety, depression and some issues with focusing his attention along with problems regarding concentration for which he received some counseling he was noted to be able to obtain his bachelor of arts degree and attended law school but had to drop out because of psychiatric and psychological problems with ever increasing difficulty due to anxiety, depression, PTSD like issues and suicidal ideation.  He still had problems with tinnitus, which was no different now than it has been for the last several years.  He had no difficulty with his nocturnal pattern of sleep hygiene as long as he took his medication and reported that he sleeps at least 12 hours nightly.  His memory seemed to be improving and most of those memory issues that he describes now seem to be due to his psychological and psychiatric complaints.  He denied difficulty with headache and has no problem with ED.  He exhibited some medication side-effects characterized by tremor and parkinsonian like features.  

General medical examination was unremarkable.  Neurological examination revealed him to be awake, alert and oriented to time, place and person. Higher intellectual functions were intact.  His speech was soft and decreased vocal modulation and timbre was present.  Nevertheless, there was no evidence of aphasia or dysarthria.  At times, his words had a tendency to run together with one another. There is no evidence of vocal festination.  Examination of his station and gait revealed heel, toe and tandem walking were all performed without difficulty. Romberg stance was normal.  Arm swing was diminished bilaterally and he stood with simian posturing.  He turned about with en bloc movements.  

Examination of the cranial nerves 1 through 12 were basically normal in their entirety with the exception of decreased frequency of ocular blinking and decreased spontaneous movements of facial expression which were due to central features and medication side-effects as opposed to cranial nerve problems.  In particular, cranial nerve 1revealed that he was able to easily smell and discriminate between a variety of odors including cloves, coffee, and mentholated ointment.  Cranial nerve 2 demonstrated that the veteran was able to easily read normal print at 12 and 24 inches without complaints of blurriness.  The pupils were equally round and reactive to both light and accommodation as well as convergence.  There was no evidence of a field cut and funduscopic examination was normal.  Cranial nerves 3, 4 and 6 revealed EOM5 to be well preserved as were smooth movements of ocular pursuit.  There was no evidence of nystagmus.  Cranial nerve 5 revealed the Veteran's bite to be strong and equal bilaterally.  Sensation to light touch and pinprick were intact in all 3 distributions of the trigeminal nerve.  Cranial nerve 7 revealed facial expression, including eyebrow raise, lid closure and smile to be without asymmetry.  Cranial nerve 8 revealed the Veteran could hear finger rub at 3 inches and could discriminate words spoken in a normal vocal timbre at 6 feet behind his back.  Cranial nerves 9 and 10 revealed the palate to elevate symmetrically in the midline and his gag response was appropriate bilaterally. Cranial nerve 11 revealed shoulder shrug to be strong and equal bilaterally.  Cranial nerve 12 demonstrated that the tongue protruded in the midline and was without evidence of tremor, atrophy or fasciculation.  

Further objective findings included normal and symmetrical deep tendon reflexes throughout.  The toe response was downgoing bilaterally when tested by Babinski maneuver.  Motor examination revealed normal and symmetric strength throughout.  Muscle tone was increased as demonstrated by cogwheel rigidity.  Mild intermittent tremor of a resting nature was noted in the upper extremities and to a lesser extent in the lower extremities which had a positional and postural component.  Some features of bradykinesia were also present.  Sensory examination was intact for primitive and higher cortical modalities.  Cerebellar functions were normal.

Following examination the Veteran was diagnosed with multiple traumatic brain injuries, clinically stable, and without any significant residual neurologic features.  It was noted that by definition, post concussion symptoms usually demonstrate clinical features following said closed head injury for the first 6-7 weeks.  Residual neurologic problems after that are usually attributable to TBI.  Overall neurologic improvement can occur up until approximately 2 years from the time of the original closed head injury though less and less improvement seems to occur with time as it extends out over the latter part of the 24 months that follows.  However, if an individual begins to show signs of clinical deterioration, one should look for non-neurological etiologic sources such as medication effects/side-effects, effects of drug or alcohol, increased problems of a psychological and psychiatric nature involving anxiety, depression, PTSD, etc., domestic and/or financial matters, stress, new trauma, illicit drug use, discontinuation of medications, medical issue (new or old), and/or infects, etc.

Also diagnosed was drug-induced Parkinsonian symptoms characterized by tremor, abnormal posturing, cogwheel rigidity, and increased muscular tone as well as bradykinesia.  He also exhibited minor features of that drug-induced disorder which are demonstrated by symptoms of diminished vocal modulation, decreased frequency of ocular blinking, and a decrease in his spontaneous movements of facial expression.

FACETS were noted as follows:
a) Subjective-0.
b) Motor-0.
c) Communication-0
d) Consciousness-0.

A note to the examination advised to refer to psychiatric assessment and evaluation along with psychiatric consultation in regard to matters of PTSD, anxiety, depression, short-term memory impairment, problems with word finding (especially since the veteran was able to do quite well as an undergraduate in school, getting all ATs and also to get into law school and matriculate without any significant problems for the first 1-1/2 years until his nervous breakdown forced him to withdraw from law school due to his overwhelming behavioral and psychological problems).

Other VA examinations dated in August 2012 include a general VA examination that primarily focused on orthopedic and scar issues.  An August 2012 VA examination for hearing loss and tinnitus found normal hearing and included an opinion that the Veteran's tinnitus is as likely as not related to his TBI.  He is noted to be in receipt of a separate 10 percent rating for the tinnitus.

Also in August 2012 an addendum opinion stated that the Veteran's emotional and behavioral signs are part of his comorbid health issues and not secondary to TBI.  The examiner sated that the Veteran's attention, concentration and executive function difficulties are most closely related to psychological complaints, most notably PTSD and depression.  His head injury in 2004 was deemed not to be the likely cause of his current cognitive difficulties.  See 1807 pg. CAPRI at pg. 1174.  

The report of an April 2016 TBI neurological disorders examination included review of the claims file and examination of the Veteran.  The history of the IED explosion related TBI injury and post injury treatment in-service was reviewed and recited as were the findings from the September 2011 brain MRI, which the examiner determined supported a finding of a moderate TBI.  Current concerns regarding TBI were limited to cognition and mood, which would be re-evaluated later the same month in a psychiatric disorders examination.  Findings from an August 2013 Neuropsychology examination classified him as having a cognitive disorder that is "likely multifactorial and includes his history of moderate TBI and ongoing/worsening of emotional symptoms."  Assessment of facets of TBI-related cognitive impairment and subjective symptoms of TBI disclosed his motor activity to be normal.  He had subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family or other close relationships.  He was able to both comprehend and communicate by spoken and written language.  His consciousness was normal.  

Additional residuals included subjective symptoms including mental, physical or
neurological conditions or residuals attributable to a TBI (such as migraine
headaches or Meniere's disease).  Motor strength was 5/5 throughout all upper and lower extremities extending from fingers to ankles.  His sensation was normal to light touch from C3-S2.  Reflexes were brisk throughout the bilateral upper and lower limbs.  He did not know if that has been lifelong.  Cerebellar revealed normal finger-to-finger testing.  His gait was normal; he was alert and oriented times 4.  His speech was fluent with normal comprehension.  

Cranial nerves were normal from II-XII.  Specifically, his sense of smell was intact to spearmint oil and coffee.  Regarding his eyes, his peripheral field of vision WNL.  His pupils were equal, round, and reactive to light.  Extraocular movements were normal in all directions with conjugate gaze. No nystagmus was present.  His sensation was intact to light touch bilaterally at V1, V2, & V3.  Temporalis and masseter were palpable bilaterally.  He had a symmetric smile and forehead wrinkle.  He appreciated a finger rub bilaterally.  He had good sitting balance.  He had symmetric palate elevation.  He had normal and symmetric shoulder shrug and cervical rotation against resistance.  He protruded his tongue in midline.  Functionally his residual conditions attributable to TBI impacted ability to work, but this examiner deferred to the VA psychiatric disorders examiner regarding cognition and mood.  He did not have any other sequelae.  The severity of his brain injury was moderate and he was noted to have multiple psychiatric diagnoses, including PTSD, and would be re-evaluated by neuropsychology later the same month.

The report of an April 2016 VA psychiatric disorders examination addressed his mental disorders with diagnoses of PTSD, major depressive disorder, social phobia, alcohol abuse, in partial remission and a new and separate diagnosis of cannabis use disorder secondary to PTSD as the veteran uses marijuana to manage his anxiety.  The examiner, who confirmed review of the claims file, referenced an attached TBI report for diagnosis of mild neurocognitive disorder.  The examiner noted that this was a split examination with neurology for determination of the TBI diagnosis and for neurological residuals of TBI.  

Regarding differentiation of symptoms, it was possible to differentiate the symptoms attributable to each diagnosed mental disorder.  For PTSD, symptoms of intrusion, arousal, avoidance, altered cognition/mood symptoms were attributable to this disorder.  For depression, the symptoms were anhedonia, low self-esteem, feelings of failure, low motivation, poor appetite, low energy, apathy.  Overlapping symptoms were concentration problems, irritability, and insomnia.  For the disorder of social phobia, his symptoms were excessive anxiety in interpersonal interactions, pervasive feelings of inadequacy and low esteem.  For alcohol abuse, his current drinking was moderate, 1-2 beers 1-2 times per week.  For cannabis use disorder he had daily, significant use of 1/8 ounce per day.  

However in regard to his diagnosed TBI, the examiner was unable to differentiate between those symptoms and those from his mental health disorders.  Due to the significant overlap in and synergistic effects between symptoms, it is not possible to separate symptoms due to TBI from those due to non-TBI etiology without resorting to speculation.

The examiner found that the Veteran's mental disorders caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  It was deemed impossible to differentiate what portion of the occupational and social impairment indicated above is caused by each mental disorder again due to overlap in symptoms.  

The examiner addressed social functioning, noting that the Veteran basically lives alone and isolated from others, with solitary leisure activities such as surfing the internet and playing video games.  His academic history was noted to include obtaining his undergraduate degree in philosophy with high grades, and attending law school in 2009 but did not do well academically.  He reported attending college classes about a year and a half ago but stopped due to feeling too overwhelmed to continue.  His work history involved only part time jobs since service, with a most recent job in a work study position sorting print in 2009.  Other work included a paid internship reading documents which he did well in but found boring.  Prior to law school he worked part time as a cashier but indicated that his social anxiety was not as strong at that time.  

The VA examiner performed a comprehensive review of records of treatment including the September 2011 brain MRI showing findings of TBI and the prior neuropsychiatric test results.  The Veteran was noted to be in ongoing treatment for his PTSD symptoms, with review of trauma-related symptoms of re-experiencing, including intrusive memories, disturbing dream material, and elevated mental and physical reactivity in response to cues or triggers in the environment.  Also present were PTSD symptoms of hypervigilance, irritability, avoidance symptoms, lack of emotional connection, exaggerated startle, guilt, and lapses in concentration.  Behaviorally, he avoided leaving the house as a general rule and really he only went out to medical appointments or to get groceries.  He could manage in a restaurant if he went out with his family, as he felt fairly safe when with them.  He had irritability around people he doesn't know.  He described anxiety when driving in traffic which he associates with having been in 3 prior accidents.

Regarding symptoms of general anxiety, the Veteran expressed feelings of nervousness and tension with negative ruminations and persistent worries.  He associated his over-sleeping pattern with a need to escape his unrelenting anxiety. He reported addressing his perfectionist tendencies with his therapist.  He also had panic attacks that had decreased in frequency in recent years although he had a history of one severe enough to require hospitalization 3 years ago.  He denied panic attacks in the past 6 months.

Other psychiatric symptoms included a history of visual hallucinations prior to his discharge that started in the hospital.  He denied any current psychotic symptoms, including hallucinations, ideas of reference, frank paranoia or dissociative episodes.  He denied grandiosity, reduced need for sleep, flight of ideas, hyper-productivity or other symptoms suggestive of manic states.  He also denied obsessions, compulsions or ritualized behaviors.   He was noted to be independent in activities of daily living and had the capacity to manage his finances.  He met all the diagnostic criteria for PTSD.  His PTSD symptoms included depressed mood; anxiety; suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; impairment of short- and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.   

Mental status examination disclosed the Veteran to have good grooming and hygiene.  He appeared to be highly tense and nervous.  He fidgeted and his hand shook a little during the cognitive screening.  He was polite, pleasant and cooperative during the evaluation.  Mood and affected appear to be constricted.  His speech was normal with respect to rate, rhythm and volume.  His process of thought was logical and goal-directed.  Content of thought was reality based and no current hallucinations were reported.  His insight and judgment appeared to be fair to good. His recent and remote memory was grossly within normal limits.  He denied any active suicidal/homicidal ideation, intent, or planning. 

Following the assessment, the Veteran continued to meet the criteria for previously service connected diagnoses of PTSD, MDD Social anxiety, and Alcohol use disorder.  Cannabis use disorder was added to the diagnosis group.  He continued to demonstrate significant impairment due to his mental illness history.  He was highly avoidant of people and interacts only with family for the most part. He had not been employed since 2009. He earned a law degree but it was a struggle and he has been unable to obtain any work in his field.  He attempted auditing classes but dropped out due to feeling overwhelmed.  He continued in VA mental health treatment and was compliant with his medication regimen.  Other than the diagnoses listed, no other mental conditions were apparent.  He was able to maintain activities of daily living including personal hygiene.  There was no inappropriate behavior.  There had not been any significant traumas since last examination.  Thought processes and communication were not impaired.  Social functioning and employment were impacted as described in the mental health section.  He was in treatment and has responded but continued to have significant symptomatology.  

The TBI portion of the April 2016 VA psychiatric examination confirmed a mental health diagnosis attributable to the TBI event.  This was diagnosed as mild neurocognitive disorder due to TBI.  The TBI was noted as documented in prior examinations.  The report of cognitive symptoms included problems with memory, but he had difficulty describing the specific recall problems that affect him in daily life.  He described some improvement in cognition since he was hospitalized for the head injury.  Regarding attention and mental speed, he struggled with focus and sustained attention, such as when reading. He switched frequently between tabs on his browser.  Regarding language, he occasionally struggled with word-finding and stutters when he was anxious.  Regarding visual spatial abilities, he denied problems in this area.  He relied on his cell phone GPS and could use it adequately.  Regarding executive abilities, he denied problems with bad or impulsive decision-making.  However, he struggled with organization.  His apartment was cluttered with boxes and bags.  He saw no reason to clean it up, although he barred his family from entering because of the mess.  He might clean up before maintenance people enter to fix something.  He was overwhelmed by paperwork and he had a problem with procrastination.  He described feelings of apathy and ambivalence.  He did not bother to try and establish new relationships because, "(n)othing's going to come of it".  There were no reported issues with developmental delays, learning/attention problems or other neurological history.  He did not take continuous medications for his TBI.  

The April 2016 VA examination's assessment of cognitive impairment and other residuals of TBI addressed the 10 facets of TBI-related cognitive impairment and subjective, as follows.  

1.  Memory, attention, concentration, executive functions reflected objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.  The examiner referred to neuropsychological test results in the Review of Records section of the examination for further description.

2.  Judgment was normal.

3.  Social interaction was frequently inappropriate, due primarily to severe avoidance and anxiety. 

4.  Orientation revealed that he was always oriented to person, time, place, and situation.

5.  Motor activity (with intact motor and sensory system).  For assessment of the motor activity the examiner referred to the Neurologic TBI exam DBQ.

6.  Visual spatial orientation was normal.  

7.  Subjective symptoms.  For assessment of the Subjective symptoms the examiner referred to the Neurologic TBI exam.

8.  Neurobehavioral effects.  One or more neurobehavioral effects were present that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.  The Veteran described apathy, irritability, and depression.  The examiner referred to the mental health section for further details.

9.  Communication.   For assessment of the Communication symptoms the examiner referred to the Neurologic TBI exam.

10.  Consciousness.  For assessment of consciousness the examiner referred to the Neurologic TBI exam. 
 
For the Medical/ Neurologic consequences of the claimed events the examiner referred to the Neurologic exam.  

Current residuals of the TBI included Mental disorder (including emotional, behavioral, or cognitive).  The mental health residuals of TBI were stable.  Diagnostic testing results were noted to be of record with a neuropsychological testing performed in July 2013.  He also had a neuropsychological assessment battery conducted August 2013 and the results showed superior verbal comprehension skills (Vocabulary/General fund of information), average perceptual reasoning and working memory skills, and impaired processing speed.  There were deficits in aspects of sustained attention, processing speed, motor coordination (left greater than right), and learning and memory (particularly for discrete bits of information).  The Veteran was diagnosed with Cognitive disorder NOS amongst the veteran's other psychiatric diagnoses.

The examiner stated in the assessment that although previously Facets were rated at 0, the prior examiner did not take into account the findings of encephalomalacia on MRI and did not have neuropsychological testing results to which to refer.  The current evidence reflects a history of moderate traumatic brain injury with cognitive deficits documented on thorough neuropsychological testing.  The cognitive and psychological symptoms exhibited by the veteran were significant, and medical science does not provide the tools to allow for a determination of the portion of symptoms/impairment due to TBI vs. non-TBI etiology.

Regarding functional impact of the Veteran's TBI on his ability to work, due to his TBI and non-TBI diagnoses, the examiner found that he would be unable to work in settings that require routine interactions with other people.  He has extremely elevated anxiety when in close proximity with others.  He has a fragile self-esteem and would have difficulty managing differences in opinion or accepting negative feedback.  He has described heightened anxiety with hypervigilance in group settings.  Due to his chronically heightened state of anxiety, the Veteran has limited psychological resources for coping with stress when unforeseen circumstances arise or if there are disagreements.  His symptoms would have moderate to severe impact on his work performance and efficiency.  He can have ruminative thoughts that disrupt his concentration at times.  Task persistence and pace would be impaired during periods of heightened agitation or anger.  He has a chronic problem with procrastination and avoidance of potentially stressful tasks, even when they are routine.

The Veteran testified at his August 2017 Board hearing that he has issues with his memory and attention span, indicating that he has to work to keep attention.  He described needing to concentrate when reading or his mind will wander and he will have to re-read things.  He described these issues as moderate in nature.  He described having issues with social interactions and he mostly stays home except to buy groceries.  He reported issues with his memory and losing track of time.  Physiologically, he reported problems with his hands shaking and having a general aching.  He was able to use a computer but couldn't type fast.  He indicated that his family lives nearby but he didn't have close relations with them.  He also described having headaches but indicated that they were from anxiety which he described as moderate.  He also indicated he had impulsivity and motivation problems.  He generally avoided social situations.  Transcript pg. 1-11.  When further questioned about his physical manifestations, he had headaches, dizziness and sensitivity to sound, describing "hypervigilance" in response to sound.  He indicated he had poor driving skills attributing car accidents he had in the past to poor judgment.  Transcript 11-14.

Rating analysis for TBI

Initially the Board notes that the Veteran's tinnitus is a neurological dysfunction that requires a separate evaluation under the appropriate Diagnostic Code.  He is currently evaluated at 10 percent disabling for tinnitus under Diagnostic Code 6260.

The Veteran is also service-connected for PTSD with major depressive disorder, social phobia, cognitive disorder NOS and alcohol abuse.  Presently he is in receipt of an initial 70 percent rating for these service connected mental disorders. As noted above, when there is a diagnosis of a mental disorder, that emotional/behavioral dysfunction shall be evaluated separately under 38 C.F.R. § 4.130. Id.  

The rule against pyramiding and the language of the regulation prohibit assigning more than one evaluation based on the same manifestations or symptoms. Esteban, 6 Vet. App. at 262; 38 C.F.R. § 4.124a, DC 8045, note (1).  Thus, in light of these assignments of separate ratings noted above, the Board may not provide evaluation for tinnitus or his service-connected psychiatric disorders under DC 8045.  

Regarding his psychiatric disorder symptoms, a comprehensive review of the evidence to include the treatment records and various examinations including for compensation and pension, discloses that the service-connected psychiatric disorders produce symptoms that overlap with the TBI symptoms.  The records do indicate that aside from the severely disabling psychiatric issues discussed at length above, he did have cognitive deficits, particularly in the areas of processing speed and learning and memory that were attributable to TBI per cognitive testing in August 2013.  Likewise, certain cognitive issues such as mild functional impairment of memory, attention, concentration and executive functions resulting in difficulties with focus on tasks, recall for recent conversations, misplacement of common objects, semantic fluency and processing speed were classified as symptoms of TBI in the October 2011 VA examination.

However, other VA examinations containing a more thorough consideration of the effects of the various diagnoses indicated that such symptoms could not be separated from the symptoms of PTSD and other psychiatric disorders.  A November 2011 VA examination for PTSD stated that it was not possible to differentiate what symptoms are attributable to the TBI versus the other psychiatric diagnoses conceding that these diagnoses have overlapping symptoms.  The August 2012 addendum opinion stated that the Veteran's emotional and behavioral signs are part of his comorbid health issues and not secondary to TBI, clarifying that attention, concentration and executive function difficulties are most closely related to psychological complaints, most notably PTSD and depression and not due to his TBI.  Finally, the examiners April 2016 VA examinations concluded that the Veteran had a moderate TBI with cognitive deficits documented on thorough neuropsychological testing, and provided an opinion that the significant cognitive and psychological symptoms exhibited by the Veteran could not be successfully categorized into separate TBI versus non TBI etiology. The examiner stated that medical science does not provide the tools to allow for such a determination.  Overall, the weight of the evidence shows that an accurate differentiation of symptoms is not possible; as such, those symptoms will remain attributed to the service-connected psychiatric disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In light of the above, among the ten facets of cognitive impairment and other TBI residuals listed in the table, the Judgment, Social Interaction, Orientation and Neurobehavioral Effects facets will not be considered under the TBI criteria.  Nor will Memory, Attention, Concentration, and Executive Functions be considered in evaluating the Veteran's TBI under Diagnostic Code 8045.  Manifestations under all these facets have already been considered by the RO when it granted a 70 percent initial disability rating for multiple psychiatric disabilities of PTSD, with major depressive disorder, social phobia, cognitive disorder NOS and alcohol abuse.  

The Board further notes that in light of the findings that TBI cognitive symptoms cannot be separated from the psychiatric disorders, the cognitive disorder NOS is appropriately listed by the RO in conjunction with other Axis I diagnosed psychiatric disorders in spite of the evidence suggesting cognitive disorder is a TBI manifestation.  Additionally, the evidence reflects that communication issues, including issues with slowed or stuttering speech, have been linked to his psychiatric disorders, including anxiety symptoms resulting in stuttering or depressive symptoms resulting in slowed speech.  Likewise, latency in comprehending and retaining written and spoken materials have also been attributed to the Veteran's multiple service-connected disorders.  Thus, the Board is unable to separate any communication issues manifested from his psychiatric disorders versus his TBI.  

Again, the rule against pyramiding and the language of the regulation prohibit assigning more than one evaluation based on the same manifestations or symptoms. Esteban, 6 Vet. App. at 262; 38 C.F.R. § 4.124a, DC 8045, note (1).  Given this, the Veteran's psychiatric manifestations including generalized and social anxiety, avoidance, intrusive memories, hypervigilance, irritability, avoidance symptoms, depressive symptoms, suicidal ideations (with history of repeated acts of self-harm), lack of emotional connection, exaggerated startle response, guilt, speech and reading comprehension issues and lapses in concentration and memory shall not be considered under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. 

With respect to the Motor Activity facet, at his August 2017 hearing he reported problems with his hands shaking and having a general aching with impact on his computer usage in that he was unable to type quickly.  Dating back to 2011, the records were noted to show episodes of slow motor movement or shaking noted at times, to where they were described as "Parkinsonian" with other records showing the Veteran to be shivering or shrugging at times.  However, it was later clarified that his involuntary movements were confirmed as medication side effects per a January 2012 VA examination and an August 2014 record.  Thus, such issues of involuntary movements are not shown to be due to the TBI.  Otherwise, his motor function was described as generally normal with essentially symmetrical strength in the VA examinations in October 2011, January 2012, April 2016 and motor facets were reported as corresponding with the score of 0 in the January 2012 examination.  Although a slight decreased strength of 4+/5 was reported in the right upper and lower extremities in a March 2012 TBI examination, the rest of the evaluation showed full 5/5 motor strength and did not indicate any issues with motor activity.  Accordingly, the motor activity facets are shown to generally fall within the facet of 0 for normal motor activity.    

With respect to the Visual Spatial Orientation facet, the evidence is negative for any issues.  The October 2011 and April 2016 VA examinations described this as normal, and none of the other records or examination reports, including a June 2012 optometric evaluation, revealed any evidence of visual-spatial orientation issues.  Regarding other eye issues, the June 2012 optometry evaluation disclosed other issues unrelated to spatial orientation which will be addressed in subjective symptoms.  Accordingly the Visual Spatial Orientation facets are shown to generally fall within the facet of 0 for normal.  

With respect to the Subjective Symptoms facet, over the course of this appeal the evidence has shown the Veteran to experience intermittent dizziness, headaches of varying severity, tinnitus, blurred and double vision, and sensitivity to light and sound.  Again, he is already receiving compensation for tinnitus and this shall not be addressed further among the subjective symptoms.  See Esteban, 6 Vet. App. at 262; 38 C.F.R. § 4.124a, DC 8045, note (1).  At his August 2017 hearing he stated that he had headaches, dizziness and sensitivity to sound.  Other records disclosed subjective complaints of visual problems, with visual changes noted in the March 2012 VA PM&R record.  Additionally, a June 2012 optometric evaluation describing symptoms that included photosensitivity reduced peripheral vision status post TBI, blurry vision at near and distance with a history of glasses, and intermittent double vision relieved by looking away from the task of reading or watching TV.  

The June 2012 optometric evaluation also described headaches with onset in 2004-2005 that were frontal and varied in severity and occurred 3-5 times a week which were triggered by stress.  Following examination, he was assessed with bilateral dry eye, non-specific visual field deficits bilaterally, photosensitivity with history of TBI.  As far as dizziness, this complaint along with balance issues was noted in the March 2012 VA PM&R note.  The other records and VA examination reports were noted to be silent for these complaints including no evidence of visual field deficits, blurred or double vision, headaches or issues with dizziness or balance noted.  As such, the most appropriate impairment level to assign here is level 1 for three or more subjective symptoms mildly interfering with work, instrumental activities of daily living or work, family or other relationships.  A higher impairment level of 2 is not warranted, as there is no evidence of three or more subjective symptoms moderately interfering with work, instrumental activities of daily living or work, family or other relationships.  Although the June 2012 optometric evaluation did include more moderate symptoms of blurred or double vision, this was only shown in this instance and does not rise to moderate symptomatology.  38 C.F.R. § 4.124a, DC 8045.

Moreover, the evidence does not reflect that separate compensable ratings are warranted for the visual complaints, headaches, dizziness and balance issues.  None of the VA examinations for TBI complaints disclosed any visual deficits, and the findings from the June 2012 visual examination did not disclose any eye manifestations of TBI that would be subject to a compensable rating under the rating schedule for eye disorders. 38 C.F.R. § 4.79.  The visual field deficit was described as non-specific and not ratable and his corrected vision was normal 20/20 bilaterally.  Other eye findings including dry eye were not specifically attributed to TBI.  As for the subjective headache complaints, the evidence is negative for the Veteran having a migraine disorder subject to a rating evaluation under Diagnostic Code 8100, with most of the medical evidence showing no evidence of a headache disorder.  Likewise, there is no evidence of the Veteran having a separately ratable disorder manifested by dizziness and balance issues, thus a separate rating for such problems is not warranted including under the criteria for vestibular disorders under Diagnostic Code 6204.  

With respect to the Consciousness facet, the Veteran has no impaired consciousness.

In sum, the Board finds that the weight of the competent evidence shows that the Veteran's residuals of TBI that have not already been evaluated under the criteria for psychiatric disorders and for tinnitus include subjective complaints of headaches, dizziness and balance issues, sensitivity to lights and sound and some rare visual complaints of double vision and blurriness.  The severity of the facets evaluated correspond to an impairment level of 1.  As such, the symptoms noted provide a basis upon which a 10 percent schedular rating is warranted. 38 C.F.R. § 4.124a, DC 8045.  A higher rating is not warranted because none of the facets evaluated above have symptoms of severity that would correspond to an impairment level higher than 1.


ORDER

A disability rating of 10 percent for TBI is granted.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


